Exhibit 10.2

PARTICIPANTS AS OF JANUARY 1, 2011

UNDER THE EXECUTIVE MANAGEMENT INCENTIVE PLAN

 

John V. Faraci

   Chairman and Chief Executive Officer

John N. Balboni

   SVP and Chief Information Officer, Information Technology

C. Cato Ealy

   SVP, Corporate Development

Tommy S. Joseph

   SVP, Manufacturing, Technology, EHS&S, and Global Sourcing

Thomas G. Kadien

   SVP, Consumer Packaging and IP Asia

Paul J. Karre

   SVP, Human Resources and Communications

Mary A. Laschinger

   SVP and President, xpedx

Tim S. Nicholls

   SVP and Chief Financial Officer

Maximo Pacheco

   SVP and President, IP Europe, Middle East, Africa and Russia

Carol L. Roberts

   SVP, Industrial Packaging

Maura A. Smith

   SVP, General Counsel, Corporate Secretary and Global Government Relations

Mark S. Sutton

   SVP, Printing & Communications Papers the Americas

 

A-1



--------------------------------------------------------------------------------

EXECUTIVE MANAGEMENT INCENTIVE PLAN

2011 COMPANY BUSINESS OBJECTIVE

AND INTERMEDIATE PERFORMANCE OBJECTIVES

 

Plan Element

  

162(m) Limit Approved by MDCC

COMPANY BUSINESS OBJECTIVE:    POSITIVE EBITDA BEFORE SPECIAL ITEMS INTERMEDIATE
PERFORMANCE OBJECTIVES:    SAME AS 2011 MANAGEMENT INCENTIVE PLAN OBJECTIVES

 

S-1